Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 1 of 12




  EXHIBIT A
           Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 2 of 12

                                                                                                   US008803697B2


(12) United States Patent                                                   (10) Patent No.:                        US 8,803,697 B2
       Rautiainen                                                           (45) Date of Patent:                             Aug. 12, 2014
(54) DETECTING MOVEMENT FOR                                              (56)                       References Cited
       DETERMINING CHARACTERISTICS OF
       USER NOTIFICATION                                                                        U.S. PATENT DOCUMENTS
                                                                                6,408,187 B1         6/2002 Merriam
(75) Inventor: Terhi Rautiainen, Vantaa (FI)                                    6,788,766 B2 * 9/2004 Logan .......................... 379 (67.1
                                                                              7.469,155 B2 12/2008 Chu
                                                                              7,853,291 B2 12/2010 Choi
(73) Assignee: Nokia Corporation, Espoo (FI)                              2003/015.1502 A1* 8, 2003 Kam ............................. 340/.435
                                                                          2004/O127198 A1            7/2004 Roskind et al.
(*) Notice:             Subject to any disclaimer, the term of this       2006/0025 120 A1
                                                                          2007/0037605 A1
                                                                                                     2/2006  Kuramatsu
                                                                                                     2/2007 Logan ...........................   455,567
                        patent is extended or adjusted under 35           2009/0305745 A1           12, 2009 S. et al.
                        U.S.C. 154(b) by 290 days.                        2011/0151939 A1            6/2011 Wang
                                                                                                 OTHER PUBLICATIONS
(21) Appl. No.: 13/107,090                                               International Search Report of International Application No. PCT/
                                                                         FI2012/050382 Date of Completion of Search: Jun. 15, 2012, 4
(22) Filed:             May 13, 2011                                     pageS.
                                                                         Written Opinion of the International Searching Authority of Interna
(65)                        Prior Publication Data                       tional Application No. PCT/FI2012/050382 Date of Completion of
                                                                         Opinion: Jun. 15, 2012, 9 pages.
       US 2012/O286965A1               Nov. 15, 2012
                                                                         * cited by examiner
(51) Int. Cl.                                                            Primary Examiner — Brian Zimmerman
       GSB 2L/00                    (2006.01)                            Assistant Examiner — Cal Eustaquio
       H04M I/00                    (2006.01)                            (74) Attorney, Agent, or Firm — Locke Lord LLP
       H04M I/725                   (2006.01)                            (57)                         ABSTRACT
       H04M 9/04                    (2006.01)                            A method, an apparatus and a computer program, where the
(52) U.S. Cl.                                                            method includes storing an association between a user noti
     CPC .......... H04M I/72569 (2013.01); H04M 19/04                   fication and an event, detecting the event by an apparatus and
                        (2013.01); H04M 2250/12 (2013.01)                detecting movement of an external object in a range outside
     USPC ........................................... 340/670; 455/567   the apparatus in response to the detected event. Furthermore,
(58) Field of Classification Search                                      the method includes determining characteristics of the user
     None                                                                notification based on the step of detecting movement.
     See application file for complete search history.                                   18 Claims, 4 Drawing Sheets


                                                   Fr           a   's
                                                                                                                                100
                                                                                                                                 areer




                        ^                       110                                    NV
                    W
                W                                                                           V




              V
                        120 App7                   aratuS

                                                                                            W
                y       N                                                              W
                                                                                                310
                            Y                                                     1.
                                  n                                 -
    Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 3 of 12


U.S. Patent                                                        Aug. 12, 2014                        Sheet 1 of 4                                                                                  US 8,803,697 B2

                                                                       --- -             ----                                                               130                                          10
                                  7
                                          /        -1                                                               a   n
                                                                                                                                N
                                                                                                                                        N
                                                                                                                                                    6
                          M                                                                                                                         w
                      M                                                                                                                                 V
                 A.                                                                                                                                         V
                                                                                                                                                                V
                                                                                   110                                                                              V
                                                                                                                                                                    V
                                                                                                                                                                     W



                                                                               Apparatus
                                                                               ApparatuS
                                                                                                                        120
                                                                                           NV
             V                                                                                  v                                                               W
                      V                                                                             V                                                   M
                          V                                                                                                                         W
                              V                                                                                                                 7
                                  m                                                                                                     /
                                      N                                                                                         /
                                              n                                                                         W
                                                   a.                                                               Y
                                                           s
                                                               N                                        1




                                                                               1                                N
                                                                                                                            s                                                                                 100
                                                        -1                                                                                      a                                    140
                                      7
                                              -1                                                                                130
                                                                                                                                                            a
                                  Y                                                                                                                                     V
                              7                                                                                                                                              w

                  M                                                            Y
                                                                                   --- - --- -n                                                                                  VV
             M                                                             1                                            Y                                                             VV
                                                                                                                                            V
                                                           A                                                                                    V                                                W
                                                      A.                                                                                            V                                             W


                                                                                   ApparatuS
                                                   W
     W                                                V                                             N
     W                                                     V                                                w                                   7           120                              f
         V                                                     V                                                V                           7
                                                                   w                                                N               7                                                        W
         V                                                             m                                                x1                                                               V
             V                                                             n                                    1           V                                                        M
                      VV                                                           N-   is a
                                                                                                        -1                      w                                            7
                                                                                                                                                                                 M
                              W                                                                                                                                          7
                                  N                                                                                                                                 Y
                                      w                                                                                                                     1
                                              n                                                                                                         1
                                                  n
                                                           n                                                                            1
                                                                           N                                        -1
       Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 4 of 12


U.S. Patent                        Aug. 12, 2014          Sheet 2 of 4                   US 8,803,697 B2

                                              -- - -- -   s                             10re


                                       /                      N

                               M
                                   /                              Y        1 30
                   W
                       7   7                     110                  VVV 6


                  W
                               120 Apparatus                          3.
                   V                             7




           41 O

         420                                                                                   435
                                                              Max power not used

                                           Motion detected                 rangence?sed
          430                                                                          Max power used
                  Object approaching                              Diverted to Voicemail                  460
  440
                                                                                                     465
 445


 450
               Ringing tone decreased
                and display turned on

               Call answered/rejected
                                                              ter     Motion detected
                                                                              Y
                                                                                  eS
                                                                                                    470
                                                                                                    475
                                                                       User alerted
                  Radar deactivated
  455                                                                                               80
                                                                       User notified            4
                                       Standby
         490
                                                       Fig. 4
       Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 5 of 12


U.S. Patent              Aug. 12, 2014       Sheet 3 of 4                 US 8,803,697 B2




                                Incoming call
               510
                                                                                 520
   525          Movement sensor activated             Radar activated


                                                                  Max power not used
    Movement detected
                                             arlier
                                  Motion detected                                       535
                                                                       Max power used



                                                                                     560
  No                  Object approaching           Diverted to voicemail

                                                                                  565
                    Ringing tone decreased
                     and display turned on
   545                                                                           570
                                                     Motion detected
                    Call answered/rejected
   550                                                        Yes
                                                                                 575
                      Radar deactivated                User alerted
        555
                                                                               580
                                                       User notified

       Movement sensor deactivated

                                                            590
              528                        Standby
                                         standby

                                           Fig. 5
       Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 6 of 12


U.S. Patent          Aug. 12, 2014     Sheet 4 of 4               US 8,803,697 B2




                  p.a.,                          use interace              600
 trir
 620
                                                                       SN 690
                                                                           640


  630
                                               interface module         N 670

  68O                                                                      660

                                      Fig. 6



                                                        700

                                                            710

                               Detecting event         720

                            Detecting movement              730

                         Determining characteristics          740

                                                      750


                                     Fig. 7
          Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 7 of 12


                                                       US 8,803,697 B2
                               1.                                                                     2
          DETECTING MOVEMENT FOR                                         Characteristics of the user notification may be selected
       DETERMINING CHARACTERISTICS OF                                 from a group consisting of:
             USER NOTIFICATION                                           a Volume of the Sound signal;
                                                                         a strength of the vibration signal;
                     TECHNICAL FIELD                               5     an availability of the light signal; and
                                                                         an availability of the text displayed.
   The present invention generally relates to detecting move             According to an example embodiment of the invention, the
ment of an external object. The invention relates particularly,       event  is an incoming call to the apparatus, the user notification
though not exclusively, to determining characteristics of a is a ringing tone, and the characteristic of the user notification
user notification based on the movement detection.                 10 is a volume of the ringing tone. Furthermore, the method
                                                                      comprises decreasing the Volume of the ringing tone in
                    BACKGROUND ART                                    response to the detected approaching movement of the exter
                                                                      nal object in the range outside the apparatus.
   Modern electronic apparatuses may typically comprise a                Time for diverting the incoming call to a voicemail of the
wide variety of events with different kinds of user notifica- 15 user may be extended in response to the detected approaching
tions. As an example, for an incoming call to a mobile appa movement of the external object in the range outside the
ratus, a ringing tone typically has a constant Volume. From the apparatus. Caller identification may be displayed on a display
apparatus settings the ringing tone volume may also be set to of the apparatus in response to the detected approaching
increase gradually. Furthermore, the ringing tone may be movement of the external object in the range outside the
played a certain pre-selectable time until the call is directed to 20 apparatus.
a voicemail. However, the long ringing of an incoming call               In response to not detecting movement of the external
that is not answered may cause nuisance, for example in open object in the range outside the apparatus, the range for detect
space office environments or libraries, if the mobile apparatus ing movement may be increased. Furthermore, movement of
is left unattended. Also in places like theaters or cinemas, the apparatus may be detected in response to the detected
where the apparatus is likely to be in close vicinity of the user, 25 event and the range outside the apparatus may be determined
an incoming call may cause considerable disturbance.                  in response to the detected movement of the apparatus.
   The user notifications, for example the ringing tone, and             According to a second example aspect of the invention
characteristics of the user notifications may be adjusted. The there is provided an apparatus comprising:
control in Such cases is based on the information of the                 a movement detector configured to detect movement of an
mechanical state or settings of the apparatus and not on the 30             external object in a range outside the apparatus;
information of the Surroundings.                                         at least one processor, and
   A known solution is related to notifying an incoming call of          at least one memory including computer program code, the
a voice communication. A ringing tone of the incoming call                  at least one memory and the computer program code
may be silenced in response to movement of the apparatus or                 being configured to, with the at least one processor,
moving a mechanical part of the apparatus. Such mechanical 35               cause the apparatus at least to perform:
part may be a flip or a slide of an apparatus, for example.              store an association between a user notification and an
                                                                            event; detect the event;
                         SUMMARY                                         detect the movement of the external object in response to
                                                                           the detected event; and
  According to a first example aspect of the invention there is 40       determine characteristics of the user notification based on
provided a method comprising:                                         the step of detecting movement.
  storing an association between a user notification and an         According to a third example aspect of the invention there
      event;                                                     is provided a computer program embodied on a computer
   detecting the event by an apparatus;                          readable medium comprising computer executable program
   detecting movement of an external objectina range outside 45 code which, when executed by at least one processor of an
      the apparatus in response to the detected event; and       apparatus, causes the apparatus to:
   determining characteristics of the user notification based       store an association between a user notification and an
      on the step of detecting movement.                               event; detect the event;
   According to an example embodiment of the invention, the         detect the movement of the external object in response to
method may further comprise detecting direction of the 50              the detected event; and
movement of the external object. The direction of the move          determine characteristics of the user notification based on
ment of the external object may be detected to be one of the          the step of detecting movement.
following: approaching and moving away.                             Any foregoing memory medium may comprise a digital
   The event may be selected from a group consisting of:         data storage such as a data disc or diskette, optical storage,
   an incoming call;                                          55 magnetic storage, holographic storage, opto-magnetic Stor
   an incoming mail:                                             age, phase-change memory, resistive random access memory,
   a received short message;                                     magnetic random access memory, Solid-electrolyte memory,
   a calendar alarm:                                             ferroelectric random access memory, organic memory or
   a missed call;                                                polymer memory. The memory medium may be formed into
   an unread short message; and                               60 a device without other Substantial functions than storing
   an updated news feed.                                         memory or it may be formed as part of a device with other
   The user notification may be selected from a group con functions, including but not limited to a memory of a com
sisting of:                                                      puter, a chip set, and a Sub assembly of an electronic device.
   a sound signal;                                                  Different non-binding example aspects and embodiments
   a vibration signal;                                        65 of the present invention have been illustrated in the foregoing.
   a light signal; and                                           The above embodiments are used merely to explain selected
   a text displayed on a display of the apparatus.               aspects or steps that may be utilized in implementations of the
             Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 8 of 12


                                                      US 8,803,697 B2
                              3                                                                         4
present invention. Some embodiments may be presented only                to the detection of approaching user 120. The volume may be
with reference to certain example aspects of the invention. It           decreased because the user 120 has obviously heard the ring
should be appreciated that corresponding embodiments may                 ing tone and is approaching the apparatus 110 for answering
apply to other example aspects as well.                                  the call. Furthermore, other user notifications may be deter
                                                                         mined for the user 120. For example, a display of the appa
         BRIEF DESCRIPTION OF THE DRAWINGS                               ratus 110 may be turned on and caller identification may be
                                                                         presented on the display for the user 120. If the user 120 is not
   The invention will be described, by way of example only,              detected approaching the apparatus 110. Such turning on the
with reference to the accompanying drawings, in which:                   display and presenting caller identification would be unnec
   FIG. 1 shows a schematic picture of a system according to        10   essary.
an example embodiment of the invention;                                     FIG. 2 shows a schematic picture of a system 100 accord
   FIG. 2 shows a schematic picture of a system according to             ing to another example embodiment of the invention. An
another example embodiment of the invention;                             event associated with a user notification may occur in a simi
   FIG.3 shows a schematic picture of a system according to              lar way as described for FIG. 1. Following the triggered event
another example embodiment of the invention;                        15   and the associated user notification, the apparatus 110 may
   FIG. 4 shows different phases of operations in an apparatus           start detecting movement of external objects outside the appa
in accordance with an example embodiment of the invention;               ratus 110.
   FIG.5 shows different phases of operations in an apparatus              According to an example embodiment of the invention, the
in accordance with another example embodiment of the                     apparatus 110 comprises a radar sensor capable of sensing
invention;                                                               movement in the environment inside the range 130. If the
   FIG. 6 presents an example block diagram of an apparatus              apparatus 110 detects movement of the user 120 inside the
in which various embodiments of the invention may be                     range 130, characteristics of the user notification may be
applied; and                                                             determined as described for FIG. 1. However, the user 120
   FIG. 7 shows a flow diagram showing capacitive coupling               may be located outside the range 130. In response to such
operations in an apparatus in accordance with an example            25   detection, further features may be applied. In an embodiment,
embodiment of the invention.                                             the range 130 for the radar sensor detecting the movement is
                                                                         increased to an increased range 140. Such increased range
                DETAILED DESCRIPTION                                     140 enables the detection of the user 120 from a further
                                                                         distance to the apparatus. In case the apparatus 110 detects the
  In the following description, like numbers denote like ele        30   user 120 moving towards the apparatus 110, the characteris
mentS.                                                                   tics of the user notification may be determined assuming that
   FIG. 1 shows a schematic picture of a system 100 accord               the user 120 has been reached by the user notification. Oth
ing to an example embodiment of the invention. An apparatus              erwise the system may be operating as in FIG. 1.
110 belonging to a user 120 comprises different kind of                     FIG.3 shows a schematic picture of a system 100 accord
functionalities and applications. Such functionalities and          35   ing to another example embodiment of the invention. An
applications may generate a variety of events and a variety of           event associated with a user notification may occur in a simi
user notifications associated to the events. The events com              lar way as described for FIG. 1. Following the triggered event
prise for example incoming calls, incoming text messages,                and the associated user notification, the apparatus 110 may
incoming mails, calendar alarms, missed calls, unread text               start detecting movement of external objects outside the appa
messages or updated news feed. The user notifications com           40   ratus 110.
prise different kinds of audio tones, visual effects or a tactile           According to an example embodiment of the invention, the
feedback, for example.                                                   apparatus 110 comprises a radar sensor capable of sensing
   The user 120 may occasionally be located in a distance                movement in the environment inside the range 130. Addition
from the apparatus 110. When an event is triggered in the                ally, the apparatus 110 comprises a second sensor capable of
apparatus 110 with a user notification associated to the event,     45   sensing movement of the apparatus 110. Such second sensor
the user 120 typically reacts to the notification. The event of          may be for example an accelerometer. In an embodiment, the
an incoming call with a ringing tone as the user notification is         second sensor is activated simultaneously with the radar sen
described as an example embodiment.                                      sor. Based on an indication of the apparatus 110 moving to a
   Following the triggered event and the associated user noti            direction 310, changing its direction, or both, an assumption
fication, the apparatus 110 may start detecting movement of         50   may be made that the user 120 is nearby the apparatus 110.
external objects outside the apparatus 110. In an embodiment,            The user 120 may be walking, driving a car or holding the
the movement detection is utilized in a range 130 outside the            apparatus in a moving hand, for example. If the apparatus 110
apparatus 110. No matter the shape of the range 130 in FIG.              detects movement of the user 120 inside the range 130, char
1 is oval, the shape may be of any form and not necessarily              acteristics of the user notification is determined as described
extending around the apparatus 110 but only to a certain            55   for FIG. 1. However, if movement of the user 120 is not
direction from the apparatus 110.                                        detected inside the radar range 130, the range 130 needs not to
   According to an example embodiment of the invention, the              be increased due to the assumption that the user 120 is nearby.
apparatus 110 comprises a radar sensor capable of sensing                   FIG. 4 shows different phases of operations in an apparatus
movement in the environment inside the range 130. If the                 in accordance with an example embodiment of the invention.
apparatus 110 detects movement of the user 120 inside the           60   An event of an incoming call 410 is detected in the apparatus
range 130, characteristics of the user notification may be               and a ringing tone is played for the user. In response to the
determined. In case the apparatus 110 detects the user 120               incoming call 410, a radar sensor is activated 420 for scanning
moving towards the apparatus 110, the characteristics of the             the environment within a certain range. The radar sensor may
user notification may be determined assuming that the user               be a Doppler radar, for example. The radar may be simple but
120 has been reached by the user notification. In the event of      65   able to detect a moving object outside the apparatus, a Veloc
an incoming call with the user notification of a ringing tone,           ity of the object and a direction of the object movement
the Volume of the ringing tone may be decreased in response              (approaching/moving away). A transmission power of the
           Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 9 of 12


                                                       US 8,803,697 B2
                              5                                                                          6
radar basically determines the detection range of the radar:              apparatus and a ringing tone is played for the user. In response
the smaller the power, the shorter the detection range. Initial           to the incoming call 510, a radar sensor is activated 520 for
power of the radar may be fairly small, and if no movement is             scanning the environment within a certain range. The radar
detected in the immediate vicinity, the transmission power                sensor may be a Doppler radar for example. The radar may be
may be increased.                                                         simple but able to detect a moving object outside the appara
  According to an example embodiment of the invention, the                tus, a velocity of the object and a direction of the object
radar detects motion 430 in a range outside the apparatus. As             movement (approaching/moving away). For a Doppler radar,
described before, the radar may be capable of detecting the               the transmission power of the radar basically determines the
direction of the movement as well. In case the radar detects an           detection range of the radar: the smaller the power, the shorter
object approaching 440 the apparatus, the apparatus may              10   the detection range. Other radar types may also have other
assume that the user of the apparatus has notified the ringing            range control mechanisms. Simultaneously with the radar
tone and is approaching to answer the call. In Such a situation           activation 520, a movement sensor may be activated 525. The
the characteristics of the events user notification may be                movement sensor may be an accelerometer, for example.
changed. For example, ringing tone Volume may be decreased                Such movement sensor may determine the movement of the
445 and a display may be turned on for informing the user of         15   apparatus in relation to the environment, or orientation of the
the caller identification. Furthermore, the time for diverting            apparatus. Typically the user is moving also in Such circum
the incoming call to a Voicemail may also be extended. Even               stances, for example walking or driving a car. The user may
tually, after the user has reached the apparatus and either               also hold the apparatus in a moving hand. The movement
answering or rejecting 450 the incoming call, the radar may               sensor may be activated 525 to identify the possible move
be deactivated 455.                                                       ment of the apparatus that may be used in following steps of
   According to an example embodiment of the invention, the               the embodiment.
radar may not detect motion in step 430. In Such a situation at              Initial power of the radar sensor may be fairly small, and if
least two alternatives exist. First, the range of the radar may be        no movement is detected in the immediate vicinity, the trans
increased 435 by increasing the transmission power of the                 mission power may be increased. However, if the movement
radar. The increasing of the transmission power enables the          25   sensor detected that the apparatus is moving in step 526, an
apparatus to ensure that the user is further away from the                assumption of the user being nearby may be made. In Such a
apparatus for the earlier radar range but still approaching the           case, there is no need to increase the radar range 535 and the
apparatus. The transmission power of the radar may be                     radar power needs not to be increased necessarily. Only a
increased until a preset maximum power is reached.                        limited radar range 527 may be utilized to detect whether the
   If the radar sensor does not detect motion in the range of the    30   user is going to respond to the event of the incoming call, for
sensor, even with the maximum power, the incoming call may                example. Furthermore, the apparatus may assume that the
be diverted to the voicemail 460. Such diverting may be                   user of the apparatus has notified the ringing tone and is
triggered even earlier than based on the call settings of the             approaching to answer the call. In such a situation the char
apparatus due to there is no movement detected in the range               acteristics of the events user notification may be changed.
outside the apparatus. By diverting the call earlier to the          35   For example, the ringing tone volume may be decreased 545
Voicemail reduces the unnecessary ringing of the apparatus                and a display may be turned on for informing the user of the
when the user does not seem to be able to answer. Further                 caller identification. In case no movement is detected in step
more, power saving is achieved when being able to turn off                526, the movement sensor may be deactivated 528 and the
the display and radio transceiver parts of the apparatus, for             range of the radar may be increased 535 by increasing the
example. In an embodiment, diverting the incoming call to            40   transmission power of the radar. The increasing of the trans
the voicemail 460 is resulted even if motion is detected in step          mission power enables the apparatus to ensure that the user is
430. In case the detected movement of the possible user is                further away from the apparatus for the earlier radar range but
moving away from the apparatus or otherwise not approach                  still approaching the apparatus. The transmission power of
ing the apparatus, the incoming call may be diverted to the               the radar may be increased until a preset maximum power is
voicemail 460.                                                       45   reached.
   According to an example embodiment of the invention, the                  According to an example embodiment of the invention, the
radar still continues scanning 465the environment outside the             radar detects motion 530 in a range outside the apparatus. As
apparatus after diverting the call to the voicemail. However,             described before, the radar may be capable of detecting the
for power saving purposes the motion sensing may be oper                  direction of the object movement as well. In case the radar
ated in a pulse mode and the transmission power of the sensor        50   detects an object approaching 540 the apparatus, the appara
may be adjusted to a reduced range. The detected movement                 tus may assume that the user of the apparatus has notified the
470 only within a few meters range from the apparatus would               ringing tone and is approaching to answer the call. In Such a
triggera user alert 475 to notify the user about a missed event,          situation the characteristics of the events user notification
Such as a call. The user alert 475 may be a sound, a light signal         may be changed. For example, the ringing tone Volume may
or a vibration, for example. Again, the triggering of user alert     55   be decreased 545 and a display may be turned on for inform
475 in response to the detected motion 470 may reduce the                 ing the user of the caller identification. In an embodiment, the
unnecessary user alerting when the user is not in the range of            movement sensor signal 525 is used for determining the char
the apparatus and at the same time reduce power consumption               acteristics of the user notification of step 545. The ringing
of the apparatus. In an embodiment, when no motion is                     tone Volume may be decreased in response to the radar signal
detected in step 470, the apparatus remains silent and station       60   520 indicating an approaching object and the display may be
ary. Once the user has been reached by the user alert 475 and             turned on in response to the movement sensor signal 525
the user has been notified 480 of the missed event the radar is           indicating a movement, or orientation change, of the appara
deactivated 455. Eventually the apparatus may switch to a                 tus. Such a movement of the apparatus may correspond to the
normal standby mode 490.                                                  user touching the apparatus. The radar signal may also be
   FIG.5 shows different phases of operations in an apparatus        65   used for both purposes, wherein a first radar signal with
in accordance with another example embodiment of the                      longer range indicates the user approaching the apparatus and
invention. An event of an incoming call 510 is detected in the            a second radar signal with shorter range indicates the user
         Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 10 of 12


                                                       US 8,803,697 B2
                                 7                                                                      8
being already next to the apparatus. As described earlier in the          applied. This may be a user equipment (UE), user device or
description, the time for diverting the incoming call to a                apparatus, such as a mobile terminal or other communication
voicemail may also be extended. Eventually, after the user has            device.
reached the apparatus and either answering or rejecting 550                  The general structure of the apparatus 600 comprises a
the incoming call, the radar may be deactivated in step 555.              display 640, a vibrator 650, a radar 660, a communication
Also the movement sensor may be deactivated in step 555.                  interface 670, a movement sensor 680, a processor 610, and a
   According to an example embodiment of the invention, the               memory 620 coupled to the processor 610. The apparatus 600
radar may not detect motion in step 530. In such a situation at           further comprises software 630 stored in the memory 620 and
least two alternatives exist. First, the range of the radar may be        operable to be loaded into and executed in the processor 610.
increased 535 by increasing the transmission power of the            10   In some embodiments, the software 630 comprises one or
radar. The increasing of the transmission power enables the               more Software modules and can be in the form of a computer
                                                                          program product. The apparatus 600 may further comprise a
apparatus to ensure that the user is further away from the                user interface controller 690 coupled to the processor 610.
apparatus for the earlier radar range but still approaching the              The processor 610 may be, e.g., a central processing unit
apparatus. The transmission power of the radar may be                15   (CPU), a microprocessor, a digital signal processor (DSP), a
increased until a preset maximum power is reached.                        graphics processing unit, or the like. FIG. 6 shows one pro
   If the radar sensor does not detect motion in the range of the         cessor 610, but in some embodiments the apparatus 600 com
sensor, even with the maximum power, the incoming call may                prises a plurality of processors.
be diverted to the voicemail 560. Such diverting may be                      The memory 620 may be for example a non-volatile or a
triggered even earlier than based on the call settings of the             Volatile memory, such as a read-only memory (ROM), a pro
apparatus due to there is no movement detected in the range               grammable read-only memory (PROM), erasable program
outside the apparatus. By diverting the call earlier to the               mable read-only memory (EPROM), a random-access
Voicemail reduces the unnecessary ringing of the apparatus                memory (RAM), a flash memory, a data disk, an optical
when the user does not seem to be able to answer. Further                 storage, a magnetic storage, a Smart card, or the like. In some
more, power saving is achieved when being able to turn off           25   embodiments, the apparatus 600 comprises a plurality of
the display and radio transceiver parts of the apparatus, for             memories. The memory 620 may be constructed as a part of
example. Diverting the incoming call to the voicemail 560                 the apparatus 600 or it may be inserted into a slot, port, or the
may be resulted even if motion is detected in step 530. In case           like of the apparatus 600 by a user. The memory 620 may
the detected movement of the possible user is moving away                 serve the sole purpose of storing data, or it may be constructed
from the apparatus or otherwise not approaching the appara           30   as a part of an apparatus serving other purposes, such as
tus, the incoming call may be diverted to the voicemail 560.              processing data.
   In an embodiment, the radar still continues scanning 565                  The communication interface module 670 implements at
the environment outside the apparatus after diverting the call            least part of the user data radio discussed in connection with
                                                                          various embodiments of the invention. The communication
to the Voicemail. However, for power saving purposes the             35   interface module 670 may be, e.g., a radio interface module,
motion sensing may be operated in a pulse mode and the                    such as a WLAN, Bluetooth, GSM/GPRS, CDMA,
transmission power of the sensor may be adjusted to a                     WCDMA, or LTE (Long Term Evolution) radio module. The
reduced range. The detected movement 570 only within a few                communication interface module 670 may be integrated into
meters range from the apparatus would triggera user alert 575             the apparatus 600 or into an adapter, card or the like that may
to notify the user about a missed event, such as a call. The user    40   be inserted into a suitable slot or port of the apparatus 600.
alert 575 may be a sound, a light signal or a vibration, for              The communication interface module 670 may support one
example. Again, the triggering of user alert 575 in response to           radio interface technology or a plurality of technologies. FIG.
the detected motion 570 may reduce the unnecessary user                   6 shows one communication interface module 670, but in
alerting when the user is not in the range of the apparatus and           some embodiments the apparatus 600 comprises a plurality of
at the same time reduce power consumption of the apparatus.          45   communication interface modules 670.
When no motion is detected in step 570, the apparatus may                    The display 640 may beforexample a liquid crystal display
remain silent and stationary. Once the user has been reached              (LCD) or a light-emitting diode (LED) based display. A
by the user alert 575 and the user has been notified 580 of the           touch-sensitive surface may be integrated to the display 640
missed event the radar may be deactivated 555. Eventually the             as a touch display or a touch screen. The touch-sensitive
apparatus may switch to a normal standby mode 590.                   50   Surface may also be included as a separate element, for
   According to an example embodiment of the invention,                   example as a touchpad.
characteristics of a user notification of an event are deter                 The radar 660 may be for example a Doppler radar sensor
mined in different phases utilizing a radar, a movement sensor            and the movement sensor may be for example an accelerom
or both. A ringing tone may be decreased based on the radar               eter or a gyroscope. The radar 660 and the movement sensor
signal indicating an approaching object. A display may be            55   680 may be integrated as a single component or they may be
turned on based on the radar signal or the movement sensor                included as separate components. The vibrator 650 may be
indicating the user to be next to the apparatus or eventouching           for example an eccentric motor with vibrating component.
it. Notifications of missed events may be alerted for the user               The user interface controller 690 comprises circuitry for
based on the radar signal or the movement sensor indicating               receiving input from a user of the apparatus 600, e.g., via a
that the user is in a range to notify the alert. Useless ringing,    60   keyboard, graphical user interface shown on the display 640
vibrating or visual effects by the apparatus may be reduced.              of the apparatus 600, speech recognition circuitry, or an
Correspondingly possible disturbance by the user notifica                 accessory device, such as a headset, and for providing output
tions for other users in close range to the apparatus may be              to the user via, e.g., a graphical user interface or a loud
reduced, as well as power consumption due to the unneces                  speaker.
sary user notifications.                                             65      A skilled person appreciates that in addition to the ele
    FIG. 6 presents an example block diagram of an apparatus              ments shown in FIG. 6, in Some embodiments the apparatus
600 in which various embodiments of the invention may be                  600 comprises other elements, such as microphones, extra
          Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 11 of 12


                                                          US 8,803,697 B2
                                                                                                            10
displays, as well as additional circuitry Such as input/output                 4. A method of claim 1, wherein the event is selected from
(I/O) circuitry, memory chips, application-specific integrated               a group consisting of:
circuits (ASIC), processing circuitry for specific purposes                     an incoming call;
Such as source coding/decoding circuitry, channel coding/                       an incoming mail;
decoding circuitry, ciphering/deciphering circuitry, and the                    a received short message;
like. Additionally, the apparatus 600 comprises a disposable                   a calendar alarm;
or rechargeable battery (not shown) for powering the appara                    a missed call;
tus 600 when external power if external power supply is not                    an unread short message; and
available.
   FIG. 7 shows a flow diagram showing capacitive coupling              10
                                                                               an updated news feed.
operations in an apparatus in accordance with an example                       5. A method of claim 1, wherein the user notification is
embodiment of the invention. In step 700, the method is                      selected from a group consisting of
started. In step 710, an association between a user notification               a sound signal;
and an event is stored. The event is detected by an apparatus                     a vibration signal;
in step 720. In step 730, movement of an external object in a           15        a light signal; and
range outside the apparatus in response to the detected event                     a text displayed on a display of the apparatus.
is detected. Characteristics of the user notification are deter                6. A method of claim 5, characteristics of the user notifi
mined based on the step of detecting movement in step 740.                   cation is selected from a group consisting of:
The method ends in step 750.                                                   a Volume of the Sound signal;
   Without in any way limiting the scope, interpretation, or                   a strength of the vibration signal;
application of the claims appearing below, a technical effect                  an availability of the light signal; and
of one or more of the example embodiments disclosed herein                     an availability of the text displayed.
is that only relevant user notifications are determined. Fur                   7. A method of claim 1, wherein
thermore, characteristics for the user notifications are pro                   the event is an incoming call to the apparatus;
vided in such a way that less disturbance to the environment            25     the user notification is a ringing tone;
is created and more efficient power saving is achieved for the                 the characteristics of the user notification is a volume of the
apparatus due to avoiding unnecessary power consumption.                          ringing tone; and the method further comprising:
   Various embodiments have been presented. It should be                       decreasing the Volume of the ringing tone in response to the
appreciated that in this document, words comprise, include                        detected approaching movement of the external object in
and contain are each used as open-ended expressions with no             30
                                                                                  the range outside the apparatus.
intended exclusivity.                                                          8. A method of claim 7, further comprising:
   The foregoing description has provided by way of non                        extending time for diverting the incoming call to a Voice
limiting examples of particular implementations and embodi                        mail of the user in response to the detected approaching
ments of the invention a full and informative description of                      movement of the external object in the range outside the
the best mode presently contemplated by the inventors for               35
                                                                                  apparatus.
carrying out the invention. It is however clear to a person
skilled in the art that the invention is not restricted to details of          9. A method of claim 7, further comprising:
the embodiments presented above, but that it can be imple                      displaying caller identification on a display of the appara
mented in other embodiments using equivalent means or in                          tus in response to the detected approaching movement of
different combinations of embodiments without deviating                 40        the external object in the range outside the apparatus.
from the characteristics of the invention.                                     10. A method of claim 1, further comprising:
  Furthermore, some of the features of the above-disclosed                     in response to not detecting movement of the external
embodiments of this invention may be used to advantage                            object in the range outside the apparatus, increasing the
without the corresponding use of other features. As such, the                     range for detecting movement.
foregoing description shall be considered as merely illustra            45     11. A method of claim 1, further comprising:
tive of the principles of the present invention, and not in                    detecting movement of the apparatus in response to the
limitation thereof. Hence, the scope of the invention is only                     detected event.
restricted by the appended patent claims.                                      12. A method of claim 11, further comprising:
                                                                               determining the range outside the apparatus in response to
  The invention claimed is:                                             50        the detected movement of the apparatus.
  1. A method comprising:                                                      13. An apparatus comprising:
  storing, in a mobile communications device, an association                   a movement detector, the movement detector comprising a
     between a user notification alert and an event occurring                     radar equipped mobile communications device config
     at the mobile communications device;                                         ured to detect movement of an external object in a range
  detecting the event by the mobile communications device               55        outside the mobile communications device;
     and triggering the associated user notification alert;                    at least one processor, and
  in response to the detecting of the event, detecting by the                  at least one memory including computer program code, the
     mobile communications device, using radar, movement                          at least one memory and the computer program code
     of an external object in a range outside the mobile com                      being configured to, with the at least one processor,
     munications device; and                                            60        cause the radar equipped mobile communications
  changing characteristics of the user notification alert based                   device at least to perform:
     on the step of detecting movement.                                        storing an association between a user notification and an
  2. A method of claim 1, further comprising:                                     event;
  detecting direction of the movement of the external object.                  detecting the event and triggering the associated user noti
  3. A method of claim 2, wherein the direction of the move             65        fication;
ment of the external object is detected to be one of the fol                   detecting the movement of the external object in response
lowing: approaching and moving away.                                              to the detected event; and
         Case 6:20-cv-00584-ADA Document 1-1 Filed 06/29/20 Page 12 of 12


                                                     US 8,803,697 B2
                              11                                                                       12
  changing characteristics of the user notification based on              17. The apparatus of claim 16, wherein the characteristics
     the step of the radar equipped mobile communications              of the user notification is selected from a group consisting of
     device detecting movement of the external object.                    a Volume of the Sound signal;
  14. The apparatus of claim 13, wherein the at least one                 a strength of the vibration signal;
memory and the computer program code are configured to,                   an availability of the light signal; and
with the at least one processor, cause the apparatus to further           an availability of the text displayed.
perform:                                                                  18. A computer program embodied on a non-transitory
  detect direction of the movement of the external object.             computer readable medium comprising computer executable
  15. The apparatus of claim 13, wherein the event is selected         program code which, when executed by at least one processor
from a group consisting of:                                       10
                                                                       of an apparatus comprising a radar equipped mobile commu
  an incoming call;                                                    nications device, causes the processor in the radar equipped
  an incoming mail:                                                    mobile communication device to:
  a received short message;                                              store an association between a user notification and a
  a calendar alarm:
  a missed call;                                                  15        detected event;
   an unread short message; and                                          process the detected event and trigger the associated user
   an updated news feed.                                                   notification corresponding to the detected event;
   16. The apparatus of claim 13, wherein the user notification          process a detected movement of an external object outside
is selected from a group consisting of                                     the radar equipped mobile communications device in
   a sound signal;                                                         response to the detected event; and
   a vibration signal;                                                   change characteristics of the user notification based on the
   a light signal; and                                                     step of processing the detected movement.
   a text displayed on a display of the apparatus.                                            k   k   k   k   k
